                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00019-FDW

 WILLIAM F. MACKEY,                                     )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )                 ORDER
                                                        )
 WELLS FARGO BANK, N.A.,                                )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Doc. No. 22) filed by Defendant. Gerald L. Pauling seeks to appear as counsel

pro hac vice for Defendant.      Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Doc. No. 22) is GRANTED.

         IT IS SO ORDERED.

                                    Signed: February 4, 2021




          Case 3:20-cv-00019-FDW Document 26 Filed 02/05/21 Page 1 of 1
